RUFFIN, Presiding Judge,
dissenting.
As we have repeatedly held, “[t]here is no judicial determination which has more drastic significance than that of permanently severing a natural parent-child relationship.”8 Indeed, a government exercises awesome power when it elects to terminate a father’s parental rights.9 Thus, the juvenile court’s ruling, terminating such rights, “must be scrutinized deliberately and exercised most cautiously.”10
This is a case in which one parent — here the mother — is clearly unfit. The father, however, seems to have been unfairly painted with the same brush. As noted by the majority, the child was taken away from both parents at birth based largely upon the mother’s history with DFCS.11 In other words, the father never had any opportunity to establish a relationship with the child. Then DFCS immediately sought nonreunification as its “permanency plan.” Although this action may have been warranted, DFCS utterly failed to prove this at the termination hearing. Indeed, the hearing illustrated many of DFCS’s own failings.
DFCS petitioned for the termination of both parents’ rights in March 2007. Among the allegations in the petition were claims that the parents: (1) had not obtained adequate housing for the child; (2) had not maintained employment or contributed to the support of the child; (3) had not visited the child; and (4) had a history of chronic, unrehabilitated use of drugs or alcohol. A hearing was held on June *77026, 2007. Shortly thereafter, however, the judge recused herself, and a second hearing was held on October 19, 2007.
DFCS alleged that the father did not have adequate housing, and the caseworker initially testified that the trailer where he lived did not have a properly closing front door and had a septic tank that was covered only with a thin piece of plywood. At the subsequent hearing, however, she admitted that she had gone to the wrong house and that the father’s actual living arrangements were adequate.
According to DFCS’s petition, the father had failed to maintain employment or provide any support for his child. This, too, is not entirely text-true as shown by the record. The father testified that, since 1992, he has done contract work for a real estate broker when the work was available and that his employer had deducted child support pursuant to an income deduction order. In fact, an income deduction order was in place, and the employer testified that, for some time, money had been deducted for child support; however, the employer could not recall the amount deducted or when the deductions ceased. Initially, the DFCS caseworker testified that she was unaware that such order was in place. But she conceded that, at some point, the Office of Child Support Enforcement had erroneously closed the case; thus, although the father was apparently in arrears in child support, some of the fault can be attributed to DFCS.
DFCS further alleged that the father had not visited his child. Again, this was inaccurate. The person in charge of supervising visitation testified that the father had attended at least half of all visits, which were scheduled every other week.
Significantly, DFCS alleged that the father had “a history of chronic unrehabilitated use of intoxicating liquors or controlled substances.” During the two years J. L. C. was in DFCS’s custody, the father took only one drug test, which was negative. According to the caseworker, she requested another drug screen that the father failed to take. The caseworker made the request by leaving a note at what she believed to be the father’s house requesting that he undergo the test. But the caseworker subsequently admitted that she had been going to the wrong house, and the father testified that he was unaware of any additional tests requested by DFCS.
The woman who supervised the father’s visitation said that he often arrived smelling of alcohol, stumbling, and using slurred speech. However, the father’s employer — who had employed the father for over ten years — said that he never knew the father to be intoxicated at work.
At the hearings, DFCS presented evidence purporting to establish a history of domestic violence. Specifically, McIntosh County Sheriffs Department Corporal Shawn Knudson testified that, in May 2007, he responded to a domestic disturbance call during which *771the mother claimed that the father had arrived home, intoxicated, hit her in the head with a broom stick, threw her to the ground, and attempted to choke her. However, this testimony is hearsay.12 When Knudson arrived, the father was no longer present, and Knudson never spoke to the father. Later that day, someone burned some of the mother’s clothes, which the father had left in a pile outside of the residence.13 The father was arrested following this incident, but the charges were subsequently dropped.14 DFCS also presented testimony from the caseworker regarding the mother’s complaints that the father was abusive toward her. Again, this testimony constituted hearsay and thus lacked probative value.15 Notwithstanding the rank hearsay, the trial court noted in its order, terminating the father’s parental rights, that “[t]here have been at least three incidents of domestic violence by the father upon the mother since the child came into care in 2005.”
Although there was no reunification plan in place, the father voluntarily completed counseling through the Gateway program.16 According to the father, he learned from treatment that alcohol is a drug and that he should not drink. He nonetheless admitted that he continued to drink beer and “might have one or two beers per week.” But he maintained that he did not drink to become intoxicated and that he did not use drugs.
Under the facts — as adduced by the State — I simply do not think that the clear and convincing evidence supports the juvenile court’s termination of the father’s parental rights.17 Specifically, I do not believe the evidence supports a finding that the deprivation is likely to continue.18
Although a juvenile court may consider a parent’s past conduct in determining whether deprivation is likely to continue, “past unfitness, standing alone, is insufficient to terminate the rights of a *772parent in [his] natural child; clear and convincing evidence of present unfitness is required.”19 In this case, DFCS initially sought termination for multiple reasons, several of which simply did not exist with respect to the father. Contrary to DFCS’ assertions, the father did have adequate housing, was employed — at least part time — and visited his child. Moreover, the father completed drug and alcohol counseling notwithstanding the lack of a reunification plan that expressly required him to do so. The father visited J. L. C., and there is no evidence whatsoever that the father behaved inappropriately toward his child. Although there is some evidence that the father drank alcohol — at least once to the point of intoxication — we cannot say that this constitutes evidence of current chronic, unre-habilitated alcohol abuse as found by the juvenile court.
In its order, the tried court characterized the father as violent, but much of the evidence of record to support this characterization was hearsay and thus nonprobative.20 Specifically, both Knudson’s and the case manager’s testimony regarding the domestic violence was hearsay. And although the mother testified at the first hearing, she was not questioned about any domestic violence other than the one May 2007 incident. Even then, the mother was not asked whether the event had occurred, but simply whether she had reported the incident to the authorities. Thus, we fail to see sufficient evidence to support the trial court’s conclusion that “[t]here have been at least three incidents of domestic violence by the father upon the mother since the child came into care in 2005.”
The “ [termination of parental rights is a remedy of last resort which can be sustained only when there is clear and convincing evidence that the cause of the deprivation is likely to continue.”21 And here — had competent evidence been presented — this standard may have been met. The problem in this case rests with the failure of DFCS to support the allegations in its petition and the failure of the prosecuting attorney to present sufficient competent evidence. And before we take the draconian step of severing a parent’s rights, we should — at a bare minimum — require the State to prove its case. Accordingly, I dissent.
I am authorized to state that Presiding Judge Johnson joins in this dissent.
*773Decided July 16, 2008.
Earle J. Duncan III, for appellant.
Thurbert E. Baker, Attorney General, Shalen S. Nelson, Senior Assistant Attorney General, Elizabeth M. Williamson, Assistant Attorney General, James A. Chamberlin, Jr., for appellee.

 (Punctuation omitted.) In the Interest of M. M., 263 Ga. App. 353, 359 (1) (587 SE2d 825) (2003).


 See In the Interest of C. T., 185 Ga. App. 561, 562 (365 SE2d 117) (1987).


 In the Interest of M. M., supra.


 As noted by the majority, the father had one other child with the mother who had been taken into DFCS’s custody. However, the trial court indicated that the child - who had been placed with a relative - was living with the father, and there was no suggestion that DFCS was attempting to remove this child from his care.


 See Wilbourne v. State, 214 Ga. App. 371, 372-373 (1) (448 SE2d 37) (1994); In the Interest of H. S., 285 Ga. App. 839, 842 (648 SE2d 143) (2007) (“ ‘(I)t is well settled that hearsay lacks probative value, even if unobjected to.’ ”).


 DFCS maintains that the mother reported that the father had burned the clothes, but in actuality the deputy testified that the mother said “that she received a phone call stating that her husband ... was burning” her clothing. However, this double hearsay was clearly inadmissible. See Harper v. State, 152 Ga. App. 689, 690 (1) (263 SE2d 547) (1979).


 The father admitted that he and the mother had “tussl[ed] a little bit,” but denied striking the mother with a broom.


 See Wilbourne, supra.


 The case manager testified that, notwithstanding the lack of a reunification plan, she informed the parents that if they wanted to demonstrate their ability to parent, they needed six months of clean drug screens, stable housing, employment, and to complete an alcohol and drug assessment.


 See In the Interest of M. A., 280 Ga. App. 854, 856 (635 SE2d 223) (2006).


 See id.


 (Punctuation omitted; emphasis supplied.) In the Interest of K. D. E., 288 Ga. App. 520, 523-524 (1) (654 SE2d 651) (2007).


 See In the Interest of H. S., supra (hearsay lacks probative value).


 (Punctuation omitted.) In the Interest of K. D. E., supra at 526.